DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “an image transmitted from the transmitted”. It should be changed to “an image transmitted from the transmitter”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “an image transmitted from a transmitted”.  It should be changed to “an image transmitted from a transmitter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0155465 A1) in view of Ishimaru et al. (US 2021/0319144 A1) and Yoo et al. (US 2011/0150327 A1, cited by applicant).

As to claim 1, Park et al. discloses a system for processing a masking region (Fig.1: the video masking processing apparatus 100, and Fig.6: the manager device 601 and the user device 600), the system comprising:
a transmitter (Fig.1: the video masking processing apparatus 100) configured to detect an object region, on which masking is to be performed ([0037]: “the video masking processing apparatus 100 detects pedestrians, pedestrians’ faces, vehicles ahead, and vehicle plate numbers using an image pattern recognition technique”.  The detected pedestrians, pedestrians’ faces, vehicles ahead, and vehicle plate numbers correspond to the object region in the claim), from an input image (Fig.2; [0044]: photographs frames constituting a video) through a camera (Fig.1: photographing unit 110), convert the detected object region into a block region to perform masking  (Fig.2; [0045]: S220 – “detects at least one masking area to be masked in the photographed frame”; and S230 – “masks an image in the detected at least one masking area.  The masking area corresponds to the block region in the claim), and transmit an input image on which the masking is completed ([0062]: the user device 600 receives a video which has been masking-processed and recorded by the video masking processing apparatus 100.  In other words, the video masking processing apparatus 100 transmits the masking-processed video); and
a receiver (Fig.6: user device 600) configured to unmask the detected block region to restore the masked image to an original image ([0062]: the user device 600 unmasks and reproduces the video).
encode the masked image, and the receiver configured to decode an image transmitted from the transmitter to extract a frame therefrom, detect a masked block region by units of extracted frames.
However, Ishimaru et al. teaches encoding an image before transmitting (Fig.8: encoding unit 320; [0077]) and decoding a transmitted image to extract a frame (Fig.9: decoding unit 102; [0083]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al. with the teaching of Ishimaru et al. to encode the image before transmitting and decode the transmitted image to extract a frame, so as to make efficient use of available bandwidth and storage.
The above combination fails to disclose the receiver configured to detect a masked block region by units of extracted frames.
However, Yoo et al. teaches detecting a masked block region by units of extracted frames (Fig.1: step 130 – detecting masked privacy area from masked image.  [0052]: “the masked privacy area may be detected by using a sub-image including the masked privacy area.  The sub-image corresponds to the claimed units of frames).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al. and Ishimaru et al. with the teaching of Yoo et al. to detect a masked block region by units of extracted frames, so as to easily and effectively re-detect an important area/masked area of an image.

As to claim 2, Park et al., Ishimaru et al. and Yoo et al. discloses the system of claim 1, wherein the transmitter detects the object region, expressed as coordinate information, from the input image through the camera (Park et al.: Fig.3; [0052]: coordinates information 333-1, 334-1 of a left upper point of the corresponding masking area, and coordinate information 335-1, 336-1 of a right lower point of the corresponding masking area).

As to claim 13, Park et al. discloses a method of detecting a masking region in a receiver (Fig.6: user device 600.  [0062]: the user device 600 receives a video which has been masking-processed and recorded by the video masking processing apparatus 100), the method comprising:
unmasking the detected block region to restore the masked image to an original image ([0062]: the user device 600 unmasks and reproduces the video).
Park et al. fails to disclose decoding an image transmitted from a transmitted to extract a frame therefrom;
detecting a masked block region by units of extracted frames.
However, Ishimaru et al. teaches decoding a transmitted image to extract a frame (Fig.9: decoding unit 102; [0083]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al. with the teaching of Ishimaru et al. to encode the image before transmitting and decode the transmitted image to extract a frame, so as to make efficient use of available bandwidth and storage.
The above combination fails to disclose detecting a masked block region by units of extracted frames.
However, Yoo et al. teaches detecting a masked block region by units of extracted frames (Fig.1: step 130 – detecting masked privacy area from masked image.  [0052]: “the masked privacy area may be detected by using a sub-image including the masked privacy area.  The sub-image corresponds to the claimed units of frames).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al. and Ishimaru et al. with the teaching of Yoo et al. to detect a masked block region by units of extracted frames, so as to easily and effectively re-detect an important area/masked area of an image.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0155465 A1) in view of Ishimaru et al. (US 2021/0319144 A1) and Yoo et al. (US 2011/0150327 A1, cited by applicant) as applied to claim 2 above, and further in view of Choi et al. (US 2011/0085035 A1, cited by applicant).

As to claim 3, Park et al. in view of Ishimaru et al. and Yoo et al. discloses the system of claim 2.
The above combination fails to disclose the coordinate information comprises a start x coordinate of the object region, a start y coordinate of the object region, a width of the object region, and a height of the object region.
However, Choi et al. teaches the coordinate information comprises a start x coordinate of the object region, a start y coordinate of the object region, a width of the object region, and a height of the object region ([0053]: the masking area information includes width, height, and center coordinate information of the masking area).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al., Ishimaru et al. and Yoo et al. with the teaching of Choi et al. to use a start x coordinate of the object region, a start y coordinate of the object region, a width of the object region, and a height of the object region as the coordinate information, so as to vary the shape of the masking area depending on the object, i.e., ellipse or circle, thereby generating a masking area that fits the object nicely.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0155465 A1) in view of Ishimaru et al. (US 2021/0319144 A1) and Yoo et al. (US 2011/0150327 A1, cited by applicant) as applied to claim 2 above, and further in view of Edpalm et al. (US 2018/0174414 A1).

As to claim 4, Park et al. in view of Ishimaru et al. and Yoo et al. discloses the system of claim 2.
The above combination fails to disclose the transmitter divides the frame of the input image into blocks each having a predetermined size and converts the object region expressed as the coordinate information into the block region.
However, Edpalm et al. teaches dividing the frame of the input image into blocks each having a predetermined size (Fig.7; [0050]: the pixels of the image 20 are grouped into encoding units 22.  The encoding units 22 correspond to the blocks in the claim) and converting the object region into the block region (Figs.8 and 9; [0051]: the initial privacy mask area 21 extended to be aligned with the identified encoding units 23, forming an extended privacy mask area 24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al., Ishimaru et al. and Yoo et al. with the teaching of Edpalm et al. to divide the frame of the input image into blocks each having a predetermined size and converts the object region expressed as the coordinate information into the block region, so as to ensure that image data outside the initial privacy mask but in the identified encoding units does not inadvertently give access to image data inside the initial privacy mask area, thereby preventing “leakage” of information from under the privacy mask ([0051]). 

As to claim 5, Park et al. in view of Ishimaru et al., Yoo et al. and Edpalm et al. discloses the system of claim 4, wherein the transmitter checks whether the detected object region is included in the block region (Park et al.: [0045]: the video masking processing apparatus 100 recognizes a person’s face or a vehicle number plate, and then detects at least one masking area to be masked based on the recognized object; therefore, the detected object region is included in the block region), and when it is checked that the detected object region is included in the block region, the transmitter labels the object region as a block on which masking is to be performed (Park et al.: Fig.3; [0048]: the process of inserting the masking information corresponds to the claimed labeling process).

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0155465 A1) in view of Ishimaru et al. (US 2021/0319144 A1) and Yoo et al. (US 2011/0150327 A1, cited by applicant) as applied to claim 1 above, and further in view of Yamaguchi et al. (US 2003/0053704 A1).

As to claim 6, Park et al. in view of Ishimaru et al. and Yoo et al. discloses the system of claim 1.  The above combination fails to disclose the receiver binarizes the transmitted image to convert the transmitted image into a binary image.
However, Yamaguchi et al. teaches binarizing the transmitted image to convert the transmitted image into a binary image ([0139]: “The binary picture decoder 410 returns the alpha-map signal codes to the binary picture”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al., Ishimaru et al. and Yoo et al. to binarize the transmitted image to convert the transmitted image into a binary image, so as to allow easy separation of object from the background.

Method claim 14 recites substantially similar subject matter as disclosed in claim 6; therefore, it is rejected for the same reasons.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0155465 A1), Ishimaru et al. (US 2021/0319144 A1), Yoo et al. (US 2011/0150327 A1, cited by applicant) and Yamaguchi et al. (US 2003/0053704 A1) as applied to claim 6 above, and further in view of Vijayanarasimhan (US 9,076,065 B1).

As to claim 7, Park et al. in view of Ishimaru et al., Yoo et al. and Yamaguchi et al. discloses the system of claim 6.  The above combination fails to disclose the receiver divides the frame of the image into blocks each having a predetermined size and calculates a histogram from a divided block to detect a masked block region.
However, Vijayanarasimhan teaches dividing the frame of the image into blocks each having a predetermined size (Col. 8, lines 4-9: “To facilitate training the classifier component 204 to detect object location, the trainer component 208 can divide the bounding boxes of the static video frames into respective grids of a desired size (e.g., NxN grid, with N being a desired integer number; MxN grid, with M and N being respective desired integer numbers)”) and calculates a histogram from a divided block to detect a masked block region (col.8, lines 11-13: “The trainer component 208 can extract Histogram of Gradient (HOG) features relating to objects or potential objects from each grid region”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al., Ishimaru et al., Yoo et al. and Yamaguchi et al. with the teaching of Vijayanarasimhan to divide the frame of the image into blocks each having a predetermined size and calculate a histogram from a divided block to detect a masked block region, so as to simplify the computation of the object/region detection and increase the processing speed.

Method claim 15 recites substantially similar subject matter as disclosed in claim 7; therefore, it is rejected for the same reasons.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0155465 A1) in view of Ishimaru et al. (US 2021/0319144 A1).

As to claim 9, Park et al. discloses a method of setting a masking region in a transmitter (Fig.1: the video masking processing apparatus 100), the method comprising:
detecting an object region, on which masking is to be performed ([0037]: “the video masking processing apparatus 100 detects pedestrians, pedestrians’ faces, vehicles ahead, and vehicle plate numbers using an image pattern recognition technique”.  The detected pedestrians, pedestrians’ faces, vehicles ahead, and vehicle plate numbers correspond to the object region in the claim), from an input image (Fig.2; [0044]: photographs frames constituting a video) through a camera (Fig.1: photographing unit 110);
converting the detected object region into a block region (Fig.2; [0045]: S220 – “detects at least one masking area to be masked in the photographed frame”.  The masking area corresponds to the block region in the claim);
performing masking on a converted block region (Fig.2; [0045]: S230 – “masks an image in the detected at least one masking area); and
transmitting an input image on which the masking is completed ([0062]: the user device 600 receives a video which has been masking-processed and recorded by the video masking processing apparatus 100.  In other words, the video masking processing apparatus 100 transmits the masking-processed video).
Park et al. does not expressly disclose encoding the masked image.
However, Ishimaru et al. teaches encoding an image before transmitting (Fig.8: encoding unit 320; [0077]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park et al. with the teaching of Ishimaru et al. to encode the image before transmitting, so as to make efficient use of available bandwidth and storage.

As to claim 10, Park et al. and Ishimaru et al. discloses the method of claim 9, wherein the detecting of the object region comprises detecting the object region, expressed as coordinate information, from the image (Park et al.: Fig.3; [0052]: coordinates information 333-1, 334-1 of a left upper point of the corresponding masking area, and coordinate information 335-1, 336-1 of a right lower point of the corresponding masking area).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0155465 A1) in view of Ishimaru et al. (US 2021/0319144 A1) as applied to claim 10 above, and further in view of Choi et al. (US 2011/0085035 A1, cited by applicant).

As to claim 11, Park et al. and Ishimaru et al. discloses the method of claim 10. 
The above combination fails to disclose the coordinate information comprises a start x coordinate of the object region, a start y coordinate of the object region, a width of the object region, and a height of the object region.
However, Choi et al. teaches the coordinate information comprises a start x coordinate of the object region, a start y coordinate of the object region, a width of the object region, and a height of the object region ([0053]: the masking area information includes width, height, and center coordinate information of the masking area).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al. and Ishimaru et al. with the teaching of Choi et al. to use a start x coordinate of the object region, a start y coordinate of the object region, a width of the object region, and a height of the object region as the coordinate information, so as to vary the shape of the masking area depending on the object, i.e., ellipse or circle, thereby generating a masking area that fits the object nicely.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0155465 A1) in view of Ishimaru et al. (US 2021/0319144 A1) as applied to claim 10 above, and further in view of Edpalm et al. (US 2018/0174414 A1).

As to claim 12, Park et al. and Ishimaru et al. discloses the method of claim 10, wherein the converting of the detected object region into the block region comprises:
checking whether the detected object region is included in the block region (Park et al.: [0045]: the video masking processing apparatus 100 recognizes a person’s face or a vehicle number plate, and then detects at least one masking area to be masked based on the recognized object; therefore, the detected object region is included in the block region); and
when it is checked that the detected object region is included in the block region, labeling the object region as a block on which masking is to be performed (Park et al.: Fig.3; [0048]: the process of inserting the masking information corresponds to the claimed labeling process).

The above combination fails to disclose dividing the frame of the input image into blocks each having a predetermined size;
converting the object region expressed as the coordinate information into the block region.
However, Edpalm et al. teaches dividing the frame of the input image into blocks each having a predetermined size (Fig.7; [0050]: the pixels of the image 20 are grouped into encoding units 22.  The encoding units 22 correspond to the blocks in the claim) and converting the object region into the block region (Figs.8 and 9; [0051]: the initial privacy mask area 21 extended to be aligned with the identified encoding units 23, forming an extended privacy mask area 24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park et al. and Ishimaru et al. with the teaching of Edpalm et al. to divide the frame of the input image into blocks each having a predetermined size and converts the object region expressed as the coordinate information into the block region, so as to ensure that image data outside the initial privacy mask but in the identified encoding units does not inadvertently give access to image data inside the initial privacy mask area, thereby preventing “leakage” of information from under the privacy mask ([0051]).

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696 

/SINH TRAN/              Supervisory Patent Examiner, Art Unit 2696